Citation Nr: 0019671	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:  Blind Veterans Association



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from March 1945 to October 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In an unappealed June 1989 decision, the RO denied the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral hearing loss on the basis of the 
submission of new and material evidence.  

2.  The evidence associated with the claims file subsequent 
to the RO's June 1989 decision is cumulative and duplicative 
and is not so significant that it must be considered to 
decide fairly the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's June 1989 decision denying the veteran's request 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss on the basis of the submission of new 
and material evidence is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  

2.  The evidence received subsequent to the RO's June 1989 
denial is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
on the basis that he has submitted new and material evidence.  
The veteran asserts that his hearing loss is due to rifle 
range noise he was exposed to during service, and points out 
that hearing loss was shown within one year of separation 
from service.  

The Board notes that the veteran's claim of entitlement to 
service connection for bilateral hearing loss has been denied 
by previous Board decisions dated in March 1948, April 1966, 
June 1967, August 1972 and January 1979.  In January 1979, 
the Board denied the veteran's claim on the basis that the 
clinical evidence of record established that the veteran's 
sensorineural hearing loss first manifested many years after 
his separation from service.  Further, there was no evidence 
to show that the veteran's hearing loss was aggravated or 
worsened by his period of active service.  Most recently, the 
RO denied the veteran's request to reopen his claim in June 
1989 as the veteran had not submitted any new evidence to 
rebut the basis of the previous Board denial.

As a general rule, within one year from the date of mailing 
the notice of an RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within the 
prescribed period, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).  The Board 
is obligated to review all evidence submitted since the claim 
was disallowed by a final decision and if the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  See 38 C.F.R. § 3.156(a).  A three 
pronged analysis is used to determine whether evidence is 
"new and material" as defined by 38 C.F.R. § 3.156(a).  
First, it must be determined whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Secondly, the evidence must be shown 
to be actually "new," that is, not of record when the last 
final decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.  Hodge, supra.  Upon 
reopening the claim, a determination must then be made as to 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
RO's June 1989 denial includes: (1) statements prepared on 
behalf of the veteran from a representative with Blinded 
Veterans Association dated in September 1990 and July 1992; 
(2) a VA Form 21-4138 ("Statement In Support Of Claim") 
dated May 1998 in which the veteran requests service 
connection for bilateral hearing loss; (3) VA treatment 
records dated May 1998, and (4) a June 1947 statement from 
Richard Grayson, M.D. 

The evidence submitted by the veteran since the June 1989 RO 
denial is cumulative and duplicative of evidence already 
associated with the claims file.  Collectively, this evidence 
shows that the veteran continues to allege that his currently 
diagnosed bilateral hearing loss is related to, or was 
aggravated by his period of active service.  The statement 
from Dr. Grayson dated in June 1947 was previously submitted 
in June 1947 and has been considered by the RO and the Board 
on multiple occasions.  Dr. Grayson's statement shows that 
the veteran did in fact have hearing loss in the right and 
left ears in May and June 1947.  VA treatment records dated 
in May 1998 show that the veteran reported a history of 
sensorineural hearing loss and the VA physician noted that 
the veteran's hearing loss was more than likely present in 
1947.  The examiner diagnosed the veteran with mild to 
profound sensorineural hearing loss, but gave no opinion to 
establish that the veteran's hearing loss was aggravated by 
or related to his period of active service.  

The Board finds that the statement from Dr. Grayson is 
duplicative and while the VA treatment records dated in May 
1998 are new, in that they were not available to the RO in 
June 1989, the evidence does not establish that the veteran's 
hearing loss was aggravated by or is related to his period of 
active service.  As such, while the evidence submitted since 
the June 1989 RO decision bears directly, but not 
substantially upon the specific matter under consideration, 
by itself and in connection with evidence previously 
assembled it is not so significant that it must be considered 
to decide fairly the merits of the claim.  The evidence is 
not new and material in that it does not establish that the 
veteran's bilateral hearing loss was aggravated by his period 
of active service.  

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's June 1989 decision 
remains final.  Simply put, what was missing at the time of 
the prior denials of service connection, and what continues 
to be missing, is medical evidence which demonstrates that 
the veteran's current hearing loss is in some way related to 
service.  The veteran's own assertions as to the etiology of 
his hearing loss are not sufficient to relate his hearing 
loss to service.  Accordingly, the benefit sought on appeal 
must be denied.  



ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for bilateral hearing loss is 
denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

